RESTRICTED STOCK AGREEMENT (EMPLOYEE)

This Restricted Stock Agreement (“Agreement”) has been entered into as of the
       day of      , 200      , between Integra Bank Corporation, an Indiana
corporation (the “Company”), and      (“Participant”), an employee of the
Company or one of the Company’s subsidiaries pursuant to the Company’s 2007
Equity Incentive Plan (the “Plan”).

WHEREAS, the Committee of the Board of Directors of the Company appointed to
administer the Plan (the “Committee”) has granted to Participant a restricted
stock award pursuant to the terms and conditions as provided in the Plan and
this Agreement; and

WHEREAS, the parties desire to set forth the terms and conditions of the award.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, the parties hereto agree as follows:

1. Grant of Award. Subject to the terms and conditions set forth in the Plan and
this Agreement, the Committee hereby grants to Participant an award of       
restricted shares (the “Restricted Shares”) of the Company’s common stock (the
“Common Stock”). The date of this grant (the “Restricted Share Award Date”) is
             , 200      . This award is also expressly subject to and
conditioned upon Participant’s compliance with the accompanying letter
agreement.

2. Representations of Participant. Participant hereby (a) accepts the award of
Restricted Shares described in paragraph 1, (b) agrees that the Restricted
Shares will be held by him or her and his or her successors subject to (and will
not be disposed of except in accordance with) all of the restrictions, terms and
conditions contained in this Agreement and the Plan, (c) represents that he or
she is acquiring the Restricted Shares for investment and not with a view to or
for resale or distribution thereof; (d) understands that the transfer or resale
of the Restricted Shares may be subject to restriction under the Securities Act
of 1933, as amended, or any applicable state securities laws; and (e) agrees
that any certificates issued for the Restricted Shares may bear the following
legend or such other legend as the Company, from time to time, deems
appropriate:

“The transferability of this certificate and the shares represented hereby are
subject to the terms and conditions (including forfeiture) contained in the
Integra Bank Corporation 2007 Equity Incentive Plan, and an Award Agreement
entered into between the registered owner and Integra Bank Corporation. Copies
of the Plan and Award Agreement are on file in the office of the Secretary of
Integra Bank Corporation.”

3. Vesting. Subject to the terms of the Plan, the number of Restricted Shares
held by Participant set forth below shall become fully vested and nonforfeitable
if he or she still is, and since the date of this Agreement has continuously
been employed by the Company or one of its subsidiaries on the following dates:

     
Years from the
Date of Issue
 
Number of Shares
 
   
One
Two
Three
       
     
     

4. Restriction Period. Except as otherwise provided in this Agreement or the
Plan, Participant may not sell, assign, transfer, pledge or otherwise dispose of
or encumber any of the Restricted Shares, or any interest therein, until his
rights in such Shares have vested in accordance with this Agreement (the
“Restriction Period”). Any purported sale, assignment, transfer, pledge or other
disposition or encumbrance in violation of this Agreement or the Plan will be
void and of no effect.

5. Voting and Dividends. During the Restriction Period and except as otherwise
provided in the Plan, Participant shall have the right to vote the Restricted
Shares but shall not have any other rights of a shareholder, including the right
to receive any cash dividends paid on the Restricted Shares. Stock dividends and
shares issued as a result of any stock-split, if any, issued with respect to the
Restricted Shares shall be treated as additional Restricted Shares and shall be
subject to the same restrictions and other terms and conditions that apply with
respect to, and shall vest or be forfeited at the same time as, the Restricted
Shares with respect to which such stock dividends or shares are issued.

6. Forfeiture. Except as provided in the Plan or by the Committee, in its sole
discretion, upon termination of employment with the Company or one of its
subsidiaries Participant shall forfeit all unvested Restricted Shares, and shall
not receive any compensation for such forfeited Restricted Shares. Participant
shall have no further rights as a shareholder of the Company with respect to the
forfeiture, including, without limitation, any right to receive any distribution
payable to shareholders of record on or after the date of such forfeiture.

7. Certificates. As soon as practicable after the Restricted Share Award Date,
the Company shall issue stock certificates in respect of the Restricted Shares
which will be registered in Participant’s name, and shall bear whatever legend
the Committee shall determine, including, but not limited to, the legend set
forth in paragraph 2. Such certificates shall be held by the Company pending
vesting. To the extent the Restricted Shares become vested, the Company shall
promptly provide Participant (or in the case of his death, his designated
beneficiary) the certificates for the appropriate number of shares of Common
Stock.

8. Withholding. In connection with the transfer of shares of Common Stock as a
result of the vesting of Restricted Shares, the Company shall have the right to
require Participant to pay an amount in cash sufficient to cover any tax,
including any Federal, state or local income tax, required by any governmental
entity to be withheld or otherwise deducted and paid with respect to such
transfer (“Withholding Tax”), and to make payment to the appropriate taxing
authority of the amount of such Withholding Tax.

9. Tax Election. Participant agrees that he or she will not make the election
provided for in Section 83(b) of the Code (as defined in the Plan) with respect
to the Restricted Shares.

10. Qualification of Rights. Neither this Agreement nor the existence of the
award shall be construed as giving Participant any right to be retained as an
employee of the Company or any of its Affiliates.

11. Plan Controlling. The terms and conditions set forth in the Agreement are
subject in all respects to the terms and conditions of the Plan, which are
controlling. All determinations and interpretations of the Committee shall be
binding and conclusive upon Participant and his or her legal representatives.

12. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Indiana.

13. Notices. All notices and other communications required or permitted under
this Agreement shall be written and shall be delivered personally or sent by
registered or certified first-class mail, postage prepaid and return receipt
required, addressed as follows: if to the Company, to the Company’s executive
offices in Evansville, Indiana, and if to Participant or his or her successor,
to the address last furnished by Participant to the Company. Each notice and
communication shall be deemed to have been given when received by the Company or
Participant.

14. No Waiver. The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver thereof
or deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.

1

IN WITNESS WHEREOF, the Company and Participant have executed this Agreement as
of the day first written above.

INTEGRA BANK CORPORATION

By:      
Michael J. Alley, Chairman of the Board
and Chief Executive Officer


      

[Signature of Participant]

[Form of Letter Agreement]

Dear

From time to time, the Compensation Committee of the Board of Directors of
Integra Bank Corporation grants awards to certain key employees of Integra Bank
Corporation and its subsidiaries or affiliates (collectively, the “Company”) as
a means of rewarding their special efforts. It is a pleasure to inform you that
you (the “Employee”) have been granted an award in accordance with the Company’s
2007 Equity Incentive Plan (the “Plan”). The details of the award are contained
in the accompanying award agreement. The award under the Plan is conditioned on
the Employee executing and returning a copy of this letter (the “Agreement”) to
Gretchen Dunn within thirty days of the date of this Agreement.

1. Employment. Pursuant to the terms and conditions of this Agreement, the
Company agrees to employ or to continue to employ Employee and Employee agrees
to be employed or to continue to be employed by the Company. The Company and
Employee acknowledge and agree that Employee’s employment is on an at-will
basis, and, accordingly, either the Company or Employee may terminate the
employment relationship at any time for any reason, or no reason whatsoever,
with or without cause, and without advance notice.

2. Company Property. Employee acknowledges and agrees that all tangible
materials, equipment, documents, copies of documents, data compilations (in
whatever form), and electronically created or stored materials that Employee
receives or makes in the course of his/her employment with the Company are and
shall remain the property of the Company, and Employee shall immediately return
such property to the Company upon the Company’s request or upon termination of
Employee’s employment with the Company

3. Non-Disclosure of Confidential Information. As used in this Agreement, the
term “Confidential Information” means any and all of the Company’s trade
secrets, confidential and proprietary information and all other non-public
information and data about the Company and its business, including, without
limitation, lists of customers, information pertaining to customers, marketing
plans and strategies, pricing information, cost information, research and
development information, business plans, financial information, personnel
information and information about prospective customers or prospective products
and services, whether or not reduced to writing or other tangible medium of
expression, including work product created by Employee in rendering services for
the Company. During Employee’s employment with the Company and thereafter,
Employee will not use or disclose to others any of the Confidential Information,
except as authorized in writing by the Company or in the normal performance of
work assigned to Employee by the Company. Employee agrees that the Company owns
the Confidential Information and Employee has no rights, title or interest in
any of the Confidential Information. Employee will abide by the Company’s
policies protecting the Confidential Information. At the Company’s request or
upon termination of Employee’s employment with the Company, Employee will
immediately deliver to the Company any and all materials (including copies and
electronically stored data) containing any Confidential Information in
Employee’s possession, custody or control. Employee’s confidentiality
obligations shall continue as long as the Confidential Information remains
confidential, and shall not apply to information that becomes generally known to
the public through no fault or action of Employee.

4. Restrictive Covenants.

a. During Employee’s employment with the Company and for a period of twelve
(12) months immediately after the termination of such employment, Employee will
not provide, sell, market or attempt to provide, sell or market (i) any loans,
credit facilities or lending services that are intended to refinance or
otherwise replace, in whole or in part, any loans, credit facilities or lending
services provided by the Company to any of the Company’s customers or (ii) any
loans, credit facilities or lending services to any of the Company’s customers
if the Company is engaged or has been engaged in negotiations or discussions
(including, but not limited to, any negotiations or discussions that have
resulted in the submission of a term sheet, commitment letter, loan proposal,
loan application or similar documentation) with such customer for the provision
of any similar loans, credit facilities or lending services at any time during
the twelve (12) months immediately preceding the termination of Employee’s
employment with the Company or (iii) any depositary accounts or cash management
services that replace or transfer, in whole or in part, similar accounts or
services provided by the Company at any time during the twelve (12) months
immediately preceding termination.

b. During Employee’s employment with the Company and for a period of twelve
(12) months immediately after the termination of such employment, Employee will
not solicit, recruit, hire, employ or attempt to hire or employ, or assist
anyone in the recruitment or hiring of, any person who is an employee of the
Company, or otherwise urge, induce or seek to induce any person to terminate
his/her employment with the Company.

5. Governing Law; Choice of Forum. The Company and Employee acknowledge and
agree that this Agreement shall be interpreted and enforced in accordance with
the laws of the State of Indiana, notwithstanding any state’s choice-of-law
rules to the contrary. The Company and Employee further acknowledge and agree
that this Agreement is intended, among other things, to supplement the
provisions of the Uniform Trade Secrets Act, as amended from time to time, and
the duties Employee owes to the Company under the common law, including, but not
limited to, the duty of loyalty. The parties agree that any legal action
relating to this Agreement shall be commenced and maintained exclusively before
any appropriate state court of record in Vanderburgh County, Indiana, or the
United States District Court for the Southern District of Indiana, Evansville
Division; further, the parties hereby submit to the jurisdiction and venue of
such courts and waive any right to challenge or otherwise object to personal
jurisdiction or venue in any action commenced or maintained in such courts.

6. Remedies. Employee recognizes that a breach or threatened breach by Employee
of this Agreement will give rise to irreparable injury to the Company and that
money damages will not be adequate relief for such injury, and, accordingly,
agrees that the Company shall be entitled to obtain injunctive relief without
having to post any bond or other security, to restrain or prohibit such breach
or threatened breach, in addition to any other legal remedies which may be
available, including without limitation the recovery of monetary damages from
Employee. In addition, the Company shall be entitled to recover from Employee
all litigation costs and attorneys’ fees incurred by the Company in any action
or proceeding relating to this Agreement in which the Company prevails.

7. Survival of Obligations. Employee acknowledges and agrees that certain of
Employee’s obligations under this Agreement, including, without limitation,
Employee’s non-disclosure and restrictive covenant obligations, shall survive
the termination of Employee’s employment with the Company. Employee further
acknowledges and agrees that Employee’s non-disclosure and restrictive covenants
set forth in Sections 3 and 4 shall be construed as independent covenants and
that no breach of any contractual or legal duty by the Company shall be held
sufficient to excuse or terminate Employee’s obligations under Sections 3 and 4
or to preclude the Company from obtaining injunctive relief for Employee’s
violation or threatened violation of such covenants.

Sincerely,

Michael J. Alley

Chairman of the Board and

Chief Executive Officer

AGREED TO:

Signature

Printed

Dated:              , 200      

2